FILED
                           NOT FOR PUBLICATION                              FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: CONTINENTAL COIN                          No. 09-56507
CORPORATION,
                                                 D.C. No. 2:08-cv-00093-PA
              Debtor.

                                                 MEMORANDUM *
NANCY HOFFMEIER ZAMORA,
Chapter 11 Trustee,

              Appellant,

  v.

ROGER VIRTUE,

              Appellee.



In re: CONTINENTAL COIN                          No. 09-56532
CORPORATION,
                                                 D.C. No. 2:08-cv-00093-PA
             Debtor.


ROGER VIRTUE,

             Cross - Appellant,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

NANCY HOFFMEIER ZAMORA,
Chapter 11 Trustee,

             Cross - Appellee.



                    Appeals from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                      Argued and Submitted February 15, 2011
                               Pasadena, California

Before: GOODWIN, KLEINFELD, and GRABER, Circuit Judges.

       The parties separately appeal the district court’s affirmance of two orders of

the bankruptcy court pursuant to 28 U.S.C. § 158(d). Specifically, Appellant contests

the bankruptcy court’s order allowing an amended adversary complaint to be filed in

this matter. Cross-Appellant contests the bankruptcy court’s order barring certain

claims from the amended complaint, denying his request for appointment of counsel

under 11 U.S.C. § 327(a), and staying the adversary action pending appeal without

requiring a bond.

       After an initial review of the matter, we issued an order to show cause why

these appeals should not be dismissed for lack of appellate jurisdiction, and both

parties filed responses. We review de novo our own jurisdiction and whether a

bankruptcy court’s decisions are final under 28 U.S.C. § 158(d). Silver Sage Partners,
Ltd. v. City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782,

787 (9th Cir. 2003). We now dismiss for lack of appellate jurisdiction.

      Under 28 U.S.C. § 158(d)(1), circuit courts have jurisdiction over appeals from

“all final decisions, judgments, orders, and decrees” entered by a district court on

appeal from a bankruptcy court.1 See Saxman v. Educ. Credit Mgmt. Corp. (In re

Saxman), 325 F.3d 1168, 1171 (9th Cir. 2003); see also Ryther v. Lumber Products,

Inc. (In re Ryther), 799 F.2d 1412, 1414 (9th Cir. 1986) (“If the order of a bankruptcy

court is interlocutory, we have no jurisdiction to hear an appeal from the judgment of

the district court.”) (citing King v. Stanton (In re Stanton), 766 F.2d 1283, 1285 & n.5

(9th Cir. 1985) (order). Even under the flexible approach to finality previously

applied to bankruptcy court decisions in this circuit,2 we lack jurisdiction under §

158(d)(1) because there is no final, conclusive decision at issue here, merely interim

ones. See Stanley v. Crossland, Crossland, Chambers, MacArthur & Lastreto (In re

Lakeshore Vill. Resort, Ltd.), 81 F.3d 103, 106 (9th Cir. 1996); In re Stanton, 766

F.2d at 1285–86.



      1
        In response to our order to show cause, Appellee mistakenly relies upon
decisions from the Bankruptcy Appellate Panel and district courts, whose
jurisdiction is broader than our own. See 28 U.S.C. § 158(a), (b).
      2
        We take no position as to the ongoing validity of this flexible approach to
finality under § 158(d)(1). See Congrejo Invs., LLC v. Mann (In re Bender), 586
F.3d 1159, 1163–64 (9th Cir. 2009).
      Creditor Roger Virtue still has leave to file an amended complaint subject to the

restrictions imposed by the bankruptcy court, and any legal errors affecting the

parties’ claims can be appealed after the conclusion of the adversary proceeding. See

WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc) (dismissal

of a complaint with leave to amend is not a final, appealable order). Further, the

collateral order doctrine does not apply here because no final decision has been made

regarding the Chapter 11 Trustee’s claim to immunity from Virtue’s potential

amended claims. See Mueller v. Auker, 576 F.3d 979, 987 (9th Cir. 2009); cf. Curry

v. Castillo (In Re Castillo), 297 F.3d 940, 946 (9th Cir. 2002) (holding that a

bankruptcy court order denying a trustee’s claim to immunity was final and appealable

under the collateral order doctrine). Indeed, we are in no position to rule on the

potential scope of the Trustee’s quasi-judicial immunity because it is wholly unclear

on the present record what specific acts are still at issue. See In Re Castillo, 297 F.3d

at 951 (noting that a determination of quasi-judicial immunity for a bankruptcy trustee

requires the examination of “the particular function” at issue).

      APPEALS DISMISSED.




                                           4